Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 2 line 1, “mobile workpiece” was replaced with --workpiece--.
In claim 2 line 2, “mobile workpiece” was replaced with --workpiece--.
In claim 2 line 3, “mobile workpiece” was replaced with --workpiece--.
In claim 10 line 1, “mobile workpiece” was replaced with --workpiece--.
In claim 10 line 2, “mobile workpiece” was replaced with --workpiece--.
In claim 10 line 3, “mobile workpiece” was replaced with --workpiece--.
In claim 18 line 1, “mobile workpiece” was replaced with --workpiece--.
In claim 18 line 2, “mobile workpiece” was replaced with --workpiece--.
In claim 19 line 3, “mobile workpiece” was replaced with --workpiece--.

Allowable Subject Matter
Claims 1-6, 8-14, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Although Rana teaches “some manufacturing step, which is not strictly bound to a specific time and/or to an exact order into the manufacturing process can also be established by such a mobile vehicle 5 not at a single specific location at the conveyor belt 6 or manufacturing environment 1, but by one or multiple mobile measurement vehicles 5m at some arbitrary location which can be inferred on demand using machine learning, based on availability of resources, capacity and/or space” (paragraph [0097]), the prior art of record fails to teach or fairly suggest “broadcasting a command to the set of one or more manufacturing systems and the moveable fixture to autonomously travel to the location”, as recited in claims 1, 9, and 17, in combination with the remaining features and elements of the claimed invention.
At most, Rana may be considered to teach commanding the manufacturing systems (“mobile vehicles 5” of Rana) to autonomously travel to the defined location for performing the manufacturing process steps (e.g., [0097]).  However, there is no disclosure of broadcasting a command to a movable fixture (which carries the workpiece) to autonomously travel to the location.  Rather, the workpieces of Rana travel on a conveyor along a fixed route.  Thus, there is no need to command the workpieces to travel to a defined location since the route of their travel is fixed by the path of the conveyor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
08/22/22